Case 18-16907-amc        Doc 199     Filed 05/15/20 Entered 05/15/20 15:02:53            Desc Main
                                    Document      Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                               :
                                      : Case No.: 18-16907
 Victor H. Maia                       : Chapter 11
                                      : Judge Jean K. FitzSimon
                            Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                      :
 Wells Fargo Bank, N.A.               :
                             Movant, :
        vs                            :
                                      :
 Victor H. Maia                       :
 Celeste Maia                         :
                                      :
                         Respondents. :

         WELLS FARGO BANK, N.A.'S NOTICE OF DEBTOR'S REQUEST FOR
               FORBEARANCE DUE TO THE COVID-19 PANDEMIC

        Wells Fargo Bank, N.A. ("Creditor") by and through undersigned counsel, hereby

 submits Notice to the Court of Victor H. Maia (''Debtor'') request for mortgage payment

 forbearance based upon a material financial hardship caused by the COVID-19 pandemic.

        The Debtor has requested a forbearance period of 3 months and has elected to not tender

 payments to Creditor that would have come due on the mortgage starting April 1, 2020 through

 June 1, 2020, and will resume payments beginning July 1, 2020. Creditor holds a secured interest

 in the real property commonly known as 79 Redwood Drive, Northampton, PA 18067. Creditor

 filed a proof of claim as claim number 14.

        Creditor does not waive any rights to collect the payments that come due during the

 forbearance period. Debtor will be required to cure the delinquency created by the forbearance

 period. If Debtor fails to make arrangements to fully cure any arrears resulting from the




 19-009456_CLM3
Case 18-16907-amc        Doc 199     Filed 05/15/20 Entered 05/15/20 15:02:53            Desc Main
                                    Document      Page 2 of 4



 forbearance period, Creditor reserves the ability to seek relief from the automatic stay upon

 expiration of the forbearance period.

                                                      Respectfully submitted,
                                                        /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)
                                                      Adam B. Hall (323867)
                                                      Sarah E. Barngrover (323972)
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      Telephone: 614-220-5611
                                                      Fax: 614-627-8181
                                                      Attorneys for Creditor
                                                      The case attorney for this file is Karina
                                                      Velter.
                                                      Contact email is kvelter@manleydeas.com




 19-009456_CLM3
Case 18-16907-amc         Doc 199     Filed 05/15/20 Entered 05/15/20 15:02:53           Desc Main
                                     Document      Page 3 of 4




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                               :
                                      : Case No.: 18-16907
 Victor H. Maia                       : Chapter 11
                                      : Judge Jean K. FitzSimon
                            Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                      :
 Wells Fargo Bank, N.A.               :
                             Movant, :
        vs                            :
                                      :
 Victor H. Maia                       :
 Celeste Maia                         :
                                      :
                                      :
                                Respondents.

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Wells Fargo Bank, N.A.'s

 Notice of Debtor's Request for Forbearance Due to the COVID-19 Pandemic was served on the

 parties listed below via e-mail notification:

    Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

    United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
    Philadelphia, PA 19107

    Angela Lynn Baglanzis, Attorney for Victor H. Maia, Obermayer Rebmann Maxwell &
    Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
    angela.baglanzis@obermayer.com

    Edmond M. George, Attorney for Victor H. Maia, Obermayer Rebmann Maxwell & Hippel,
    LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
    edmond.george@obermayer.com




 19-009456_CLM3
Case 18-16907-amc       Doc 199     Filed 05/15/20 Entered 05/15/20 15:02:53          Desc Main
                                   Document      Page 4 of 4



 The below listed parties were served via regular U.S. Mail, postage prepaid, on May 15, 2020:

   Victor H. Maia and Celeste Maia, 79 Redwood Drive, Richboro, PA 18954

   Victor H. Maia and Celeste Maia, 79 Redwood Drive, Northampton, PA 18067

   PNC Bank National Association, 2730 Liberty Avenue, Pittsburgh, PA 15222


        May 15, 2020
 DATE: ______________________
                                                      /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Karina
                                                    Velter.
                                                    Contact email is kvelter@manleydeas.com




 19-009456_CLM3
